Citation Nr: 0842827	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
prior to October 26, 2004, and greater than 60 percent 
thereafter, for asthma.

2.  Entitlement to an effective date earlier than March 16, 
1999, for a grant of service connection for asthma.

3.  Entitlement to an effective date earlier than June 1, 
2001, for a grant of service connection for lumbosacral 
strain.

4.  Entitlement to an effective date earlier than March 19, 
2002, for a grant of service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1987 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claim of 
entitlement to a disability rating greater than 30 percent 
for asthma.  The veteran disagreed with this decision in 
January 2005.  He perfected a timely appeal in April 2005.  
He also requested a Travel Board hearing in June 2005.

This matter also is on appeal of an August 2007 rating 
decision in which the RO denied the veteran's claims for an 
effective date earlier than September 24, 2002, for a grant 
of service connection for GERD, for an effective date earlier 
than March 16, 1999, for a grant of service connection for 
asthma, and for an effective date earlier than June 1, 2001, 
for a grant of service connection for lumbosacral strain.  
The veteran disagreed with this decision in September 2007, 
seeking earlier effective dates for the grant of service 
connection for GERD, asthma, and for lumbosacral strain 
("earlier effective date claims").  

In a January 2008 rating decision, the RO assigned an 
effective date of March 19, 2002, for a grant of service 
connection for GERD.  The veteran perfected a timely appeal 
on his earlier effective date claims in July 2008.  A Travel 
Board hearing was held before the undersigned at the RO in 
July 2008.

The Board notes that, in an August 2002 rating decision, the 
RO in Columbia, South Carolina, granted, in pertinent part, 
the veteran's claim of service connection for asthma, 
assigning a 30 percent rating effective March 16, 1999.  In a 
letter from the veteran's service representative dated on 
August 29, 2002, and date-stamped as received by the RO on 
October 11, 2002, the veteran disagreed with this decision, 
seeking an initial rating greater than 30 percent for 
service-connected asthma.  

On October 25, 2002, the veteran's claims file was 
transferred permanently from the jurisdiction of the RO in 
Columbia, South Carolina, to the RO in Waco, Texas.  

On September 29, 2003, the RO in Waco, Texas, issued a 
Statement of the Case (SOC) on the issue of entitlement to an 
initial rating greater than 30 percent for asthma to the 
veteran and his service representative.  In response, the 
veteran submitted a VA Form 9 dated on October 7, 2003, and 
date-stamped as received by the RO on October 10, 2003, in 
which he perfected a timely appeal on his higher initial 
rating claim for asthma.  In a letter to the veteran and his 
service representative dated on September 9, 2004, the RO 
erroneously concluded that the veteran's October 2003 VA 
Form 9 was untimely filed.  The RO also erroneously 
determined that this VA Form 9 would be treated as a new 
increased rating claim for asthma.  

In a March 2006 rating decision, the RO assigned a 60 percent 
rating for asthma effective October 26, 2004.  

Because adjudication of the veteran's claim of entitlement to 
an effective date earlier than March 16, 1999, for a grant of 
service connection for asthma may impact the claim of 
entitlement  to an initial disability rating greater than 
30 percent prior to October 26, 2004, and greater than 
60 percent thereafter, for asthma, the Board finds that these 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Thus, 
adjudication of the veteran's earlier effective date claim 
for a grant of service connection for asthma is deferred.

The issue of entitlement to an initial disability rating 
greater than 30 percent prior to October 26, 2004, and 
greater than 60 percent thereafter, for asthma, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.  VA will notify 
the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a letter from the veteran's service representative 
dated on May 31, 2001, and date-stamped as received by VA on 
June 1, 2001, the veteran filed a claim of entitlement to 
service connection for a "back condition."

3.  Service connection has been in effect for lumbosacral 
strain since June 1, 2001.

4.  In statements on a VA Form 21-4138, dated on March 15, 
2002, and date-stamped as received by VA on March 19, 2002, 
the veteran filed a claim of entitlement to service 
connection for "stomach problems."

5.  Service connection has been in effect for GERD since 
March 19, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 1, 
2001, for a grant of service connection for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 
3.105(a), 3.151(a), 3.400 (2008).

2.  The criteria for an effective date earlier than March 19, 
2002, for a grant of service connection for GERD have not 
been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 
3.151(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The earlier effective date claims on appeal are 
"downstream" elements of the RO's grant of service 
connection for the claimed disabilities.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In letters 
issued in June 2001, December 2002, and in January 2007, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter advised the veteran to 
submit medical evidence and noted other types of evidence the 
veteran could submit in support of his claims.  In addition, 
the veteran was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the April 2003 rating decision was 
fully favorable to the veteran on the issue of service 
connection for GERD and the September 2003 rating decision  
was fully favorable to the veteran on the issue of service 
connection for lumbosacral strain, and because the veteran's 
earlier effective date claims are being denied in this 
decision, the Board finds no prejudice to the veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.

As will be explained below in greater detail, the evidence 
does not support assigning an effective date earlier than 
June 1, 2001, to the veteran's service-connected lumbosacral 
strain.  The evidence also does not support assigning an 
effective date earlier than March 19, 2002, to the veteran's 
service-connected GERD.  Thus, any failure to notify and/or 
develop these claims under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from the grant of service connection for lumbosacral 
strain and for GERD.  Consequently, Vazquez-Flores is 
inapplicable.  In any event, the veteran received Vazquez-
Flores notice in May 2008.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the June 2001 and December 2002 VCAA notice letters 
were issued prior to the April and September 2003 rating 
decisions which granted service connection for GERD and for 
lumbosacral strain, respectively; thus, this notice was 
timely.  There has been no prejudice to the appellant and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328; see also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and are 
associated with the veteran's claims file; the veteran does 
not contend otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected 
disabilities.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than June 1, 2001, for the grant of service 
connection for lumbosacral strain and to an effective date 
earlier than March 19, 2002, for the grant of service 
connection for GERD.

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2008).

A review of the veteran's claims file shows that, in a 
memorandum from his former service representative, Disabled 
American Veterans (DAV), dated on May 31, 2001, and date-
stamped as received by the RO on June 1, 2001, the veteran 
contended that he had incurred a "back condition" as "a 
direct result of his military service and therefore should be 
considered for service connection."  Attached to this 
memorandum were private medical records dated in 2001 showing 
that the veteran had received outpatient treatment for a 
variety of low back problems.

The veteran submitted a signed VA Form 21-4138 dated on 
March 15, 2002, and date-stamped as received by the RO on 
March 19, 2002, in which he filed, in pertinent part, a claim 
of service connection for "stomach problems."

In a rating decision dated on August 9, 2002, and issued to 
the veteran and his service representative on August 13, 
2002, the RO denied, in pertinent part, the veteran's claim 
of entitlement to service connection for lumbosacral strain.  
In the narrative for this rating decision, the RO noted that 
June 1, 2001, was the date that VA had received this claim.  

DAV submitted a memorandum dated on August 29, 2002, and 
date-stamped as received by the RO in Columbia, South 
Carolina, on August 30, 2002, in which the veteran disagreed 
with the denial of service connection for lumbosacral strain.  
The veteran also submitted a signed VA Form 21-4138 dated on 
September 19, 2002, and date-stamped as received by the RO in 
Waco, Texas, on September 24, 2002, in which he again 
disagreed with the denial of service connection for 
lumbosacral strain and requested that his claims file be 
transferred permanently to the RO in Waco.

In a rating decision dated on April 9, 2003, and issued to 
the veteran and his service representative on April 22, 2003, 
the RO granted, in pertinent part, the veteran's claim of 
entitlement to service connection for GERD and assigned a 
noncompensable rating effective September 24, 2002.  In the 
narrative for this rating decision, the RO stated that 
September 24, 2002, was the date that VA had received the 
veteran's claim.

In a rating decision dated on September 24, 2003, and issued 
to the veteran and his service representative on 
September 30, 2003, the RO granted, in pertinent part, the 
veteran's claim of entitlement to service connection for 
lumbosacral strain and assigned a noncompensable rating 
effective June 1, 2001.  In the narrative for this rating 
decision, the RO stated that June 1, 2001, was the date that 
VA had received the veteran's claim.

In statements on a signed VA Form 21-4138 dated on October 7, 
2003, and date-stamped as received by the RO on October 10, 
2003, the veteran requested an increased rating for 
lumbosacral strain.

In a rating decision dated on March 24, 2004, and issued to 
the veteran and his service representative on April 6, 2004, 
the RO assigned a higher 20 percent rating for lumbosacral 
strain effective October 10, 2003.  In the narrative for this 
rating decision, the RO stated that October 10, 2003, was the 
date that VA had received the veteran's increased rating 
claim for lumbosacral strain.

In statements on a signed VA Form 21-4138 dated on April 12, 
2004, and date-stamped as received by the RO on April 22, 
2004, the veteran disagreed with the effective date for the 
award of service connection for lumbosacral strain.

In statements on a signed VA Form 21-4138 dated on 
November 22, 2004, and date-stamped as received by the RO on 
November 30, 2004, the veteran contended that the DAV had 
filed an earlier effective date claim on his behalf with VA 
on May 22, 2001.  The veteran also contended that he 
originally had filed his claims of entitlement to service 
connection on December 12, 1990.  

As noted in the Introduction, in a rating decision dated on 
August 8, 2007, and issued to the veteran and his service 
representative on August 28, 2007, the RO denied the 
veteran's earlier effective date claims.

In statements on his September 2007 notice of disagreement, 
the veteran contended that he originally had filed claims of 
service connection for lumbosacral strain and for GERD in 
1990.  At his July 2008 hearing, the veteran stated that he 
had received counseling from DAV in South Carolina after his 
separation from service, and alleged that a claim should have 
been submitted by his DAV representative, but was not.

As noted in the Introduction, in a rating decision dated on 
January 11, 2008, and issued to the veteran and his service 
representative on January 28, 2008, the RO assigned an 
effective date of March 19, 2002, for a grant of service 
connection for GERD.  

The Board finds that the preponderance of the evidence is 
against an effective date earlier than June 1, 2001, for the 
award of service connection for lumbosacral strain.  Despite 
the veteran's repeated assertions to the contrary, there is 
no evidence in the claims file that he expressed an intent to 
apply for VA benefits at any time between his service 
separation in December 1990 and June 1, 2001, the date that 
VA received a memorandum from DAV in which he filed a claim 
of entitlement to service connection for lumbosacral strain.  
The Board observes that the laws and regulations pertaining 
to effective dates are clear.  The effective date of an 
evaluation or award of compensation or dependency and 
indemnity compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  (Emphasis added.)  In this case, although the 
veteran was treated for lumbosacral strain prior to June 
2001, his informal service connection claim for lumbosacral 
strain was not received by VA until June 1, 2001.  There is 
no evidence in the claims file demonstrating that, prior to 
June 1, 2001, the RO received from the veteran a formal or 
informal service connection claim for lumbosacral strain.  
Given the foregoing, the Board finds that the criteria for an 
effective date earlier than June 21, 2001, for an award of 
service connection for lumbosacral strain have not been met.

The Board also finds that the preponderance of the evidence 
is against an effective date earlier than March 19, 2002, for 
an award of service connection for GERD.  Despite the 
veteran's repeated assertions to the contrary, there is no 
evidence in the claims file that he expressed an intent to 
apply for service connection for GERD at any time between his 
service separation in December 1990 and March 19, 2002, when 
VA received a signed VA Form 21-4138 from the veteran in 
which he filed a claim of service connection for GERD.  
Correspondence in the claims file dated prior to March 2002 
between the veteran, DAV, and VA concerned his service 
connection claim for lumbosacral strain.  Clearly, the 
veteran was aware of what was required to file a claim of 
service connection for GERD but did not do so until he filed 
his VA Form 21-4138 in March 2002.  The effective date of an 
evaluation or award of compensation or dependency and 
indemnity compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  (Emphasis added.)  In this case, although the 
veteran was treated for GERD prior to March 2002, his 
informal service connection claim for GERD was not received 
by VA until March 19, 2002.  Accordingly, the Board finds 
that the criteria for an effective date earlier than 
March 19, 2002, for an award of service connection for GERD 
have not been met.




ORDER

Entitlement to an effective date earlier than June 1, 2001, 
for a grant of service connection for lumbosacral strain is 
denied.

Entitlement to an effective date earlier than March 19, 2002, 
for a grant of service connection for GERD is denied.


REMAND

The veteran contends that his service-connected asthma is 
more disabling than currently evaluated and that he is 
entitled to an effective date earlier that March 16, 1999, 
for the grant of service connection for asthma.  As noted in 
the Introduction, the RO erroneously concluded that the 
veteran had not perfected a timely appeal on his higher 
initial rating claim for asthma; a review of the claims file 
shows that, in fact, the veteran perfected a timely appeal on 
this claim.  Accordingly, this issue is as stated on the 
title page of this decision.  The issue of entitlement to an 
initial rating greater than 30 percent prior to October 26, 
2004, and greater than 60 percent thereafter, for asthma also 
is inextricably intertwined with the veteran's claim for an 
effective date earlier than March 16, 1999, for the grant of 
service connection for asthma.  See Harris, 1 Vet. 
App. at 183.

A review of the claims file shows that the veteran failed to 
report for VA examination in April 2008.  He testified at his 
July 2008 Travel Board hearing before the undersigned that he 
was willing to report for a new VA examination to determine 
the current nature and severity of his service-connected 
asthma.  Given the foregoing, and because the veteran's most 
recent VA examination occurred in September 2004, the Board 
finds that, on remand, the veteran should be scheduled for a 
new VA examination.  The veteran is advised that the 
consequences of his failed to report for VA examination 
include the possible denial of his claim.  See 38 C.F.R. 
§ 3.655 (2008).

Accordingly, this claim is REMANDED for the following 
actions:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for asthma in recent years.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the veteran for a VA 
examination(s) to determine the current 
nature and severity of his service-
connected asthma.  A copy of the VA 
examination notice letter sent to the 
veteran should be included in the claims 
file.  A copy of the VA examination 
request also should be included in the 
claims file.  All appropriate testing, to 
include pulmonary function testing, should 
be conducted.  The examiner should be 
asked to determine whether the veteran's 
service-connected asthma is manifested by 
FEV-1 less than 40 percent of predicted 
value, or FEV-1/FVC is less than 40 
percent of predicted value, or more than 
1 attack per week with episodes of 
respiratory failure or requires daily use 
of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications.

3.  Thereafter, readjudicate the claim for 
an initial rating greater than 30 percent 
prior to October 26, 2004, and greater 
than 60 percent thereafter, for asthma.  
The RO/AMC also should readjudicate the 
claim of entitlement to an effective date 
earlier than March 16, 1999, for an award 
of service connection for asthma.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


